DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April, 2021 has been entered.
 
                                 Response to Amendment
After Final amendment filed on 15 March, 2021 has been entered.
Claims 1, 5, 9, 16, 18, 19 and 21 have been amended.
Claim 20 has been currently cancelled.
No claim has been newly added.
Therefore, claims 1-19 and 21 are now pending in this application.

                                           Response to Arguments
Applicant’s submission filed on 15 March, 2021, with respect to claims 11-19 and 21 have been fully considered and are persuasive.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 and 08/26/2021 have been considered by the examiner.

                                           Allowable Subject Matter
An examiner’s amendment appears below. Claims 1, 4, 5, 6, 8, 10, 11, 15-18 and 21, as amended, and claim 2 is currently canceled. Claims 1, 3-19 and 21 have been allowed over the prior art records. These claims are renumbered on allowance as claims 1-19.      

                                           EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given over the telephone of Attorney Kathleen E. Ott (64,038) on 28 September, 2021.
The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Please amend claims 1, 4, 5, 6, 8, 10, 11, 15-18 and 21 as follows:
Please amend claim 2 as follows:

Claim 1: (Currently Amended) A system comprising:
at least one processor; and
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, cause the at least one processor to execute a process comprising:
receiving, at one or more devices, a request comprising at least an initial query and a user identifier (ID)
parsing the initial query to identify a plurality of values associated with at least one of a domain, an intent, or a slot;
assigning, by the one or more devices, a first provisional domain to the initial query based on a first value of the plurality of values and a second provisional domain to the initial query based on a second value of the plurality of values;
accessing a personalization server storing personal data of the user based on the user ID, wherein the personal data comprises information associated with the user including at least one of user profile data or user signal data;

resolving one or more slots for the plurality of values using the personal data; 
ranking the plurality of values, wherein the ranking comprises using the resolved one or more slots to determine a most likely value; 
based on the ranked plurality of values 
selecting the first provisional domain as a final domain based on the first score being higher than the second score;
generating a final query from the initial query based on the final domain;

providing the response to the user.


Claim 2: (Canceled)

Claim 4: (Currently Amended) The system of claim 1, further comprising 

provisionally assigning one or more of the plurality of values to a respective domain, intent, or slot.

Claim 5: (Currently Amended) The system of claim 4, wherein accessing the personal data includes: 
searching the personal data for matches to one or more of the provisionally assigned values; 
identifying one or more matches; and
making the data associated with the one or more matches accessible to the language understanding model 

Claim 6: (Currently Amended) The system of claim 5, further including, for each provisionally assigned value[[s]] matched to the personal data on the personalization server, converting the provisionally assigned values to final values. 

Claim 8: (Currently Amended) The system of claim [[1]]7, wherein accessing the personalization server comprises using the token to authenticate the user on the personalization server.

Claim 10: (Currently Amended) The system of claim 9, wherein determining one or more features of the personal data includes using at least one of an exact match, a partial match, an n-gram match, [[the]]a number of matches, or a non-zero entity match.

Claim 11: (Currently Amended) The system of claim 1, wherein generating the response to the final query includes retrieving a result set from a search engine, the result set comprising data satisfying the final query.

Claim 15: (Currently Amended) The system of claim [[14]]1, further comprising:
training the language understanding model using training data, the training data comprising fake user information;
wherein the language understanding model is trained when  is not being processed.


Claim 16: (Currently Amended) A method for performing personalized natural language understanding, the method comprising:
	receiving, at a one or more devices, a request comprising at least an initial query and identification information for a user
parsing the initial query to identify a plurality of values associated with at least one of a domain, an intent, or a slot;
assigning, by the one or more devices, a first provisional domain to the initial query based on a first value of the plurality of values and a second provisional domain to the initial query based on a second value of the plurality of values;
accessing a personalization server storing personal data of the user based on the identification information, wherein the personal data comprise information relating to the user including at least one of user profile data or user signal data;

resolving one or more slots for the plurality of values using the personal data; 
ranking the plurality of values, wherein the ranking comprises using the resolved one or more slots to determine a most likely value;
based on the ranked plurality of values 
selecting the first provisional domain as a final domain based on the first score being higher than the second score;
generating a final query based on the final domain;
using, by a language understanding model, the final query to generate a response; and
providing the response to the user.

Claim 17: (Currently Amended) The method of claim 16, further comprising 

provisionally assigning one or more of the plurality of values to a respective domain, intent or slot.

Claim 18: (Currently Amended) The method of claim 17, wherein accessing the personal data includes: 
searching the personal data for matches to one or more of the provisionally assigned values; 
identifying one or more matches; and
making the data associated with the one or more matches accessible to the personalization server 


Claim 21: (Currently Amended) A computer-readable storage medium having computer-executable instructions stored thereon, the computer-executable instructions when executed by a processor causing a computer system to:
receive a request comprising at least an initial query and a user identifier (ID)
parse the initial query to identify a plurality of values associated with at least one of a domain, an intent, or a slot;
assign a first provisional domain to the initial query based on a first value of the plurality of values and a second provisional domain to the initial query based on a second value of the plurality of values;
access a personalization server storing personal data of the user based on the user ID, wherein the personal data comprises information associated with the user including at least one of user profile data or user signal data;

resolve one or more slots for the plurality of values using the personal data; 
rank the plurality of values, wherein the ranking comprises using the resolved one or more slots to determine a most likely value;
based on the ranked plurality of values 
select the first the provisional domain as a final domain based on the first score being higher than the second score;
generate a final query from the initial query based on the final domain;
provide the final query to a language understanding model to generate a response; and
provide the response to the user.



                                           Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

IDS (filed 08/26/2021) reference Narendra K. Gupta et al. (US 2010/0042404 A1) discloses the device has a spoken language/natural language understanding (NLU) module to control a processor to build a series of natural language understanding (NLU) models by adding a previous batch of labeled data to training data. The processor utilizes a new batch of labeling data as test data to generate the series of the NLU models with dynamically increasing training data. The module controls the processor to build one of the NLU models based on the labeling data after the training data is received, where the NLU model is used in a spoken dialog service.

Prior art reference BALAJI VASAN SRINIVASAN et al. (US 2004/0044516 A1) discloses the system has an event manager to coordinate interaction between components of the system. Autonomous executable domain agents receive process and respond to a query or a command. A parser determines a domain for a user generated natural language utterance based on a content and context of the user utterance. The user generated natural language utterance is received through a speech unit.

Prior art reference Michael Subotin et al. (US 2009/0282038 A1) discloses the method involves receiving domain name system (DNS) traffic data which includes domain names requested by clients and identities the clients requesting the domain names. The 

Prior art reference Deepak Patil et al. (US 2016/0196563 A1) discloses the medium has a set of instructions for resolving generalities in a set of relevant keywords by identifying co-occurring keywords with another set of relevant keywords associated with brand name or product. A final query rule set is generated based on the former set of relevant keywords that is disambiguated, where the former set of relevant keywords comprises resolved generalities. The final query rule set is employed to obtain final social mentions from social networking services through a listening component in communication with the social networking services.

After further consideration of the prior art of records and the IDS references, it appears that the prior art of records and the IDS references fail to explicitly disclose “access a personalization server storing personal data of the user based on the user ID, wherein the personal data comprises information associated with the user including at least one of user profile data or user signal data; resolve one or more slots for the plurality of values using the personal data; rank the plurality of values, wherein the ranking comprises using the resolved one or more slots to determine a most likely value; based on the ranked plurality of values, assign a first score to the first provisional domain and a second score to the second provisional domain, wherein the first score is higher than the second score; select the first the provisional domain as a final domain based on the first score being higher than the second score generate a final query from the initial query based on the final domain; provide the final query to a language understanding model to generate a response”, as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim 16 and 21, result in a combination of elements that is both novel and unobvious over the prior art of record.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        9/29/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162